Citation Nr: 0008376	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-03 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for residuals of an avulsion fracture of the distal tip of 
the right fifth finger and a fracture of the mid and proximal 
shaft of the right fourth metacarpal, with nerve damage to 
the dorsal cutaneous branch of the right ulnar nerve.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1978 to June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1997 and February 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

During the February 2000 hearing before a member of the 
Board, the veteran agreed that the issue of entitlement to a 
10 percent rating for multiple non-compensable disabilities 
pursuant to 38 C.F.R. § 3.324 (1999) was moot.  Accordingly, 
that issue is not currently before the Board. 


REMAND

The veteran seeks entitlement to an increased rating for the 
right hand disability described above, which is currently 
evaluated as 30 percent disabling.  Where a disability has 
already been service connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well grounded 
claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1999).  

When a claim is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1469 
(1997).  This duty includes securing pertinent VA medical 
records.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA is charged 
with constructive, if not actual, knowledge of evidence 
generated by VA). 

During his February 2000 hearing, the veteran testified that 
he received VA care on a regular basis.  This care included 
various forms of physical therapy and treatment at the pain 
clinic.  In addition, the veteran was receiving vocational 
rehabilitation through VA.  Although the RO has secured some 
VA medical records, the records in the claims folder do not 
reflect the type of care described under oath by the veteran.  
In addition, the veteran testified that the computed 
tomography (CT) scan referred to in the report of the January 
1999 VA neurological examination was rescheduled and that he 
in fact reported for the study.  A review of the claims 
folder fails to uncover the report of this CT scan.  A remand 
is in order to investigate as to the existence of additional 
VA records.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should attempt to secure all 
of the veteran's VA medical records dated 
from October 1996, to include records of 
physical therapy and treatment at the 
pain clinic.  In addition, the RO should 
attempt to secure the report of the CT 
scan obtained in connection with the 
January 1999 VA neurological examination.  
Any records obtained should be associated 
with the claims folder.  If there are no 
such records, a response to that effect 
is required. 

2.  The RO should obtain the veteran's 
vocational rehabilitation folder and 
associate it with the claims folder.

3.  After completing any necessary 
development in addition to that specified 
above, including physical examination of 
the veteran, if deemed necessary, the RO 
should readjudicate the claim of 
entitlement to a disability rating 
greater than 30 percent for residuals of 
an avulsion fracture of the distal tip of 
the right fifth finger and a fracture of 
the mid and proximal shaft of the right 
fourth metacarpal, with nerve damage to 
the dorsal cutaneous branch of the right 
ulnar nerve.  

If the disposition remains unfavorable to the veteran, the RO 
should furnish the veteran and his representative a 
supplemental statement of the case and afford the applicable 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


